Order of disposition, Family Court, New York County (Sara Schechter, J.), entered November 14, 1995, which adjudicated respondent a juvenile delinquent, upon Ms admission to acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
*300The Family Court complied with Family Court Act § 351.1 (3) when it placed respondent despite the absence of the written investigation and report previously ordered by the court, since it conducted a dispositional hearing during which respondent’s probation officer testified and an extensive mental health study of respondent was admitted into evidence. Concur—Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.